966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bryan ALSWORTH, a/k/a W. M. White, Petitioner-Appellant,v.Mary Sue TERRY;  David Williams;  Edward W. Murray,Respondents-Appellees.
No. 92-6457.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 8, 1992Decided:  June 22, 1992

Bryan Alsworth, Appellant Pro Se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bryan Alsworth seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.*  Alsworth v. Terry, No. CA-91-424 (E.D. Va.  Apr. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Alsworth may not have raised his present claim D in state courts.  However, that claim is clearly precluded under  Teague v. Lane, 489 U.S. 288 (1989)